Citation Nr: 9933741	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-07 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
left eye injury residuals with a history of retinal 
detachment, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1943 to February 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision by the RO.  

The June 1997 rating action assigned the veteran special 
monthly compensation benefits based on loss of use of the 
left eye, effective on May 28, 1997.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran has only light perception in the left eye due 
to the service-connected left eye injury and residual retinal 
detachment; no related left eye cosmetic defect or 
enucleation or blindness in the right eye is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected left eye disability are not 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.383, 4.79, 4.80, 4.84a including 
Diagnostic Code 6070 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for increased compensation benefits is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the "Court") has held 
that when a veteran claims that a service-connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board finds that all evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the duty to assist is met.  

Historically, the Board notes that the veteran sustained a 
gun shot wound to his left eye during service in World War 
II.  The veteran was originally assigned a 10 percent 
evaluation for service-connected residuals of his left eye 
injury in August 1952.  Thereafter, the veteran began to lose 
vision in his left eye and was hospitalized for a partial 
retinal detachment in the left eye in 1954.  In January 1960, 
the veteran again was hospitalized and underwent surgery to 
repair the detached retina of the left eye.  He was assigned 
a 30 percent rating, effective on May 20, 1960.  

In May 1997, the veteran submitted a claim for an increased 
rating for his service-connected left eye disability.  The 
veteran contended that his left eye disability had 
deteriorated over the years.  In support of his claim for an 
increased rating, the veteran submitted private medical 
treatment reports dating from 1977 to 1997.  In addition, the 
veteran has provided medical statements from his private 
treating physicians.  

The veteran's private treatment reports indicate that the 
veteran underwent left eye iridectomy surgery in April 1986.  
The veteran was treated for his left eye disability several 
times thereafter.  The medical records reflect that the 
veteran maintained vision within normal limits in his right 
(nonservice-connected) eye up through 1997.  

In a November 1985 letter, Irving G. Weinberger, M.D. 
indicated that the veteran had sustained a shrapnel injury to 
his left eye in World War II that, around 1960, the veteran 
had a retinal detachment in the left eye which was repaired 
with residual retinal detachment.  He had pigment changes of 
the retina and macula and decreased vision since the initial 
injury.  The veteran also had chronic inflammation of the 
anterior segment of the eye and progressive adhesions between 
the pupillary margin and the lens.  The veteran had narrowing 
of the anterior chamber angle and recently had increased 
intraocular pressures suggesting chronic intermittent angle 
closure.  Dr. Weinberger noted that visual acuity in the 
right eye which was normal had been 20/20 and the left eye 
counted fingers less than 1 foot utilizing peripheral vision.  

In March 1997, Alan C. Renton, M.D. prepared a letter to Dr. 
Weinberger explaining that he had just examined the veteran 
and found probable squamous cell carcinoma involving the 
antihelix of the left ear.  After examination of the 
veteran's face and neck, Dr. Renton noted that he had 
significant bilateral blepharochalasis.  Dr. Renton stated 
that the veteran had lost vision in his left eye secondary to 
a war injury and that his right eye was compromised.  

In an April 1997 memo, Dr. Weinberger noted the veteran's 
history with regard to his left eye disability.  Dr. 
Weinberger indicated that the veteran had had laser and 
surgical iridectomies for angle closure, which had occluded.  
Dr. Weinberger also noted that the veteran had iris 
neovascularization.  At that time, the veteran had a vision 
of faint light perception in the left eye.  His intraocular 
pressure was 4 and the eye might have been prephthisical.  
Dr. Weinberger also noted that the veteran had 20/20 vision 
in his right eye with a mild cataract.  

Currently, the veteran contends that his service-connected 
disability is more disabling than represented by the assigned 
rating.  The evaluation assigned for a service-connected 
disability is established by comparing the manifestations 
indicated in the recent medical findings with the criteria in 
the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  The veteran's left 
eye disorder is rated under 38 C.F.R. § 4.84a, Diagnostic 
Code 6070 (1999) and assigned a 30 percent rating, consistent 
with a finding of blindness in one eye, with light perception 
only, and where the vision in the other eye is 20/40.  

Service connection is not in effect for any right eye 
disability.  Where service connection is in effect for only 
one eye, the visual acuity in the nonservice- connected eye 
is considered to be normal (20/40 or better) unless there is 
total blindness in that eye.  38 U.S.C.A. § 1160(a)(1) (West 
1991); 38 C.F.R. § 3.383(a)(1), 4.84a (1999).  Combined 
ratings for disabilities of the same eye should not exceed 
the amount for total loss of vision of that eye, unless there 
is an enucleation or a serious cosmetic defect added to the 
total loss of vision. 38 C.F.R. § 4.80 (1999).  

The Board recognizes that Diagnostic Code 6008 governs 
ratings for detachment of the retina.  Under that code, 
detachment of the retina in chronic form is to be rated from 
10 to 100 percent for impairment of visual acuity or field 
loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  Minimum rating during 
active pathology is 10 percent.  

In sum, the medical evidence in this case shows that the 
veteran is blind with only light perception in the left eye 
and the veteran's vision in the right eye is within normal 
limits.  There currently is no evidence to establish the 
continuance of active pathology due to the retinal 
detachment.  The Board finds that the veteran is properly 
rated under Diagnostic Code 6070 which assigns a 30 percent 
rating for blindness in one eye and essentially normal vision 
in the other eye.  The veteran here is not entitled to a 
rating in excess of 30 percent unless an anatomical loss or 
serious cosmetic defect is shown.  

Finally, the Board notes that in the June 1997 rating 
decision, the RO assigned the veteran special monthly 
compensation benefits based on loss of use of the left eye.  

Accordingly, the Board concludes that the schedular criteria 
for the assignment of a rating in excess of 30 percent for 
the veteran's left eye disability have not been met.  

The preponderance of the evidence is against the claim for 
increase.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An increased rating for a service-connected left eye 
disability is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

